DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-5, claims 1-14, in the reply filed on May 4, 2022 is acknowledged.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 28, 2022.
Claim Objections
Claims 1, 3, 5, 12 and 14 are objected to because of the following informalities:  
In claim 1 (line 7) “the end piece” should recite --the first end piece--.
In claim 3 (line 4) “the surface opening” should recite --the surface--.
In claim 5 (line 1) “the first end” should recite --wherein the first end--.
In claim 12 (line 1) “of claim 1” should recite --of claim 11--.
In claim 14 (line 1) “of claim 3 wherein” should recite --of claim 4 wherein: --.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCue et al. (2015/0259866) in view of Shindo Industry (EP 2 418 325).
As to claims 1-5, McCue et al. disclose a protective barrier comprising:
first end piece 112,122 configured to be anchored and secured to a surface;
a second end piece 112,122 configured to be anchored and secured to the surface;
a rail 102 extending between the first end piece and the second end piece, the rail having a first end mechanically coupled to the first end piece and a second end mechanically coupled to the second end piece;
wherein the first end piece includes a first opening and the second end piece includes a second opening;
wherein the first end piece includes a first anchoring member 227,230 and the second end piece includes a second anchoring member 227,230, the first anchoring member and the second anchoring member configured to be anchored and secured to the surface (Figures 1-2).
McCue et al. fail to disclose a barrier comprising a cable extending through the first and second openings and the rail and having a first end attached to the first end piece and a second end attached to the second end piece; wherein the cable includes a first fastener at the first end and a second fastener at the second end, the first fastener being coupled to the first anchoring member and the second fastener being coupled to the second anchoring member; and wherein the first end of the cable includes a first hook for fastening the first end of the cable to the first fastener and the second end of the cable includes a second hook for fastening the second end of the cable to the second fastener.
Shindo Industry teaches a protective barrier comprising a cable 600 extending through a rail 400 and having a first end attached to a first anchoring member 700,710 and a second end attached to a second anchoring member 700,710; wherein the cable includes a first fastener 740 at the first end and a second fastener 740 at the second end, the first fastener being coupled to the first anchoring member and the second fastener being coupled to the second anchoring member; and wherein the first end of the cable includes a first hook 730 for fastening the first end of the cable to the first fastener and the second end of the cable includes a second hook 730 for fastening the second end of the cable to the second fastener; the resiliency of the cable providing for absorption of impact energy (Figures 1-12; paragraph [0038]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the barrier disclosed by McCue et al. to comprise a cable, as taught by Shindo Industry, extending between the first and second anchoring members, in order to provide for absorption of impact energy.   
As to claim 6, McCue et al. disclose a protective barrier wherein the first anchoring member 227,230 is a shock absorbing anchoring member and the second anchoring member 270,230 is a shock absorbing anchoring member (Figure 2).  
As to claim 7, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein the first fastener (740 Shindo Figures 6,12) forms a part of the first anchoring member 227,230 and the second fastener (740 Shindo Figures 6,12) forms a part of the second anchoring member 227,230 (Figure 2).
As to claims 8 and 9, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein the cable (600 Shindo Figure 12) is a braided wire rope cable (paragraph [0031]).  
McCue et al. as modified by Shindo Industry fail to disclose a protective barrier wherein the cable is a steel cable or a nylon cable.  Shindo Industry does not disclose any structural or functional significance as to the specific material of the cable; other than that the cable is a braided wire rope.
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the barrier disclosed by McCue et al. as modified by Shindo Industry wherein the cable is a steel cable or a nylon cable, as Shindo Industry does not disclose any structural or functional significance as to the specific material of the cable; other than that the cable is a braided wire rope, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
As to claim 10, McCue et al. disclose a protective barrier wherein the rail 102 is formed from a plastic material (Figure 2; paragraph [0032]).  
As to claim 11, McCue et al. disclose a protective barrier wherein the rail 102 has a cavity running along its length (Figure 2).  
As to claim 12, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein the cable (600 Shindo Figure 12) extends through the cavity running along the length of the rail 102 (Figure 2).  
As to claim 14, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein: 
the first anchoring member 227,230 and the first fastener (740 Shindo Figures 6,12) are disposed inside of the first end piece 112,122, and 
the second anchoring member 227,230 and the second fastener (740 Shindo Figures 6,12) are disposed inside of the second end piece 112,122 (Figure 2).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCue et al. in view of Shindo Industry, as applied to claim 4 above, and further in view of Bullock (US 2013/0248791).
As to claim 13, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein the first and second ends of the cable (600 Shindo Figures 6,12) are fastened to the first and second fasteners (740 Shindo Figures 6,12) by hooks; instead of by welding.  
Bullock teaches a protective barrier wherein an end of a cable 22 is fastened to a members by brackets, clips or welding (Figures 5-7; paragraphs [0027-0031]).
Inasmuch as the references disclose hooks, brackets, clips and welding as art recognized structural and functional equivalents for affixing the ends of cables, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/653.493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the “first end piece”, “second end piece”, “rail” and “cable” of instant claim 1 encompass the “first end piece”, “second end piece”, “rail” and “cable” of copending application claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/10/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619